COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                              ORDER ON MOTION FOR REHEARING

Appellate case name:     Roberto Medina Flores v. The State of Texas

Appellate case number:   01-20-00213-CR

Trial court case number: 17CR0756

Trial court:             10th District Court of Galveston County

       It is ordered that the motion for rehearing is DENIED.




Judge’s signature:             /s/ Veronica Rivas-Molloy
                                Acting for the Court


The panel consists of Justices Goodman, Rivas-Molloy, and Farris.


Date: September 13, 2022.